Title: To George Washington from Major General Philip Schuyler, 22 March 1778
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany March 22d 1778

On the 20th Instant I had the honor to receive Your Excellencys letter to the Commissioners for Indian Affairs In this department and have already dispatched Copies to Mr Duane and Mr Edwards.
The treaty at Johnstown concluded on the 12th Instant, from what we Could learn by private Intelligence of the temper and dispositions of such of the Mohawks as have left their Country, of a majority of the Ononadgos, and the Cayugas and Senecas in General we have reason to apprehend that they will commence hostilities against us assoon as they conveniently can, we have asked them to give us a speedy and an Explicit Answer to the question “wether they mean to be our friends or not.” a Council of the Six nations is to be convened Immediately at Onondago And we expect to learn the result In about thirty days.
The faithful Oneidas & Tuscarroras In the presence of the others declared their determination to Sink or swim with us, but as they Intreated us for Immediate Assistance in erecting a picquet Fort for their security In case of An Attack from the others It strongly Indicates the Hostile Intentions of the others, and leaves me but little room to hope

that we shall be able to prevail on them to Join you; Since the receipt of Your letter The Marquis De la Fayette Informs me that he has been promised two or three hundred of them when he should require them, a Message from him to Invite them down goes of[f] today, with one of mine to thank them for their offer and to desire that I may be Informed when they will come.
I have made repeated but hitherto unsuccessful application to Congress for the Examination Into my Conduct⟨.⟩ In a letter of the 14th Instant I have again urged It, and If It is refused me now I propose repairing without delay to York town, to present a memorial and remonstrate against the Injustice done me and then resign, after which I propose to do myself the honor to pay you my respects, to thank you for your politeness on All Occassions and to Assure You that I shall Ever be As I am at present with unfeigned Esteem & great respect Dr Sir, Your Excellencys Most Obedient Humble Servant

Ph: Schuyler

